Citation Nr: 1716080	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  17-35 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression.

2.  Entitlement to service connection for the residuals of hepatitis.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Esquire


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran had active military service from February 1973 to March 1977.  

This case comes to the Board of Veterans' Appeals, hereinafter the Board, on appeal from a March 2016 rating action of the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana.  

In September 2016, the Veteran submitted a notice of disagreement with the RO's determination.  The record currently available to the Board, however, contains no indication that a Statement of the Case has as yet been issued.  Under these circumstances, a remand for this action is necessary.  See Manlincon v. West, 12 Vet. App. 238 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, in a March 2016 rating action, the RO denied entitlement to service connection for an acquired psychiatric disorder and the residuals of hepatitis.  Although the Veteran has submitted a notice of disagreement with the RO's determination, a Statement of the Case has not yet been issued.  Thus, a remand is required.  See Manlincon v. West, 12 Vet. App. 238 (1998).  Accordingly, the case is REMANDED for the following:

The AOJ should furnish a Statement of the Case to the Veteran and any representative addressing the issues of entitlement to service connection for an acquired psychiatric disorder and the residuals of hepatitis.  The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  These issues should be returned to the Board for further appellate consideration, only if an appeal is properly perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




